0:18-cv-03315-RBH-PJG   Date Filed 12/10/18   Entry Number 1   Page 1 of 13
0:18-cv-03315-RBH-PJG   Date Filed 12/10/18   Entry Number 1   Page 2 of 13
0:18-cv-03315-RBH-PJG   Date Filed 12/10/18   Entry Number 1   Page 3 of 13
0:18-cv-03315-RBH-PJG   Date Filed 12/10/18   Entry Number 1   Page 4 of 13
0:18-cv-03315-RBH-PJG   Date Filed 12/10/18   Entry Number 1   Page 5 of 13
0:18-cv-03315-RBH-PJG   Date Filed 12/10/18   Entry Number 1   Page 6 of 13
0:18-cv-03315-RBH-PJG   Date Filed 12/10/18   Entry Number 1   Page 7 of 13
0:18-cv-03315-RBH-PJG   Date Filed 12/10/18   Entry Number 1   Page 8 of 13
0:18-cv-03315-RBH-PJG   Date Filed 12/10/18   Entry Number 1   Page 9 of 13
0:18-cv-03315-RBH-PJG   Date Filed 12/10/18   Entry Number 1   Page 10 of 13
0:18-cv-03315-RBH-PJG   Date Filed 12/10/18   Entry Number 1   Page 11 of 13
0:18-cv-03315-RBH-PJG   Date Filed 12/10/18   Entry Number 1   Page 12 of 13
0:18-cv-03315-RBH-PJG   Date Filed 12/10/18   Entry Number 1   Page 13 of 13
